Citation Nr: 1312362	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-49 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical services provided by Baptist Medical Center on May 3, 2010.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION


The Veteran had active service from March 1982 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida.

The Veteran requested and was scheduled for a hearing before a Veterans Law Judge in May 2012.  He canceled that hearing and has not requested to be rescheduled.  Therefore, his hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704(e).

The appeal is hereby REMANDED and VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, a remand is necessary in this case to ensure that due process requirements are met.  

In this case, the VA Medical Center did not send the representative a copy of the June 2010 letter informing the Veteran his claim had been denied and the statement of the case in November 2010.  The VA Medical Center did not realize the Veteran had a representative.  However, the Veteran is represented by a private attorney.  Pursuant to a VA Form 21-22a, dated in May 2010, the Veteran appointed the attorney to represent him and the authorization was unlimited.  As the due process requirements set forth in 38 C.F.R. § 3.103(f) (2012) (the claimant and his representative will be notified in writing of decisions affecting the payment of benefits or granting relief) and 38 C.F.R. § 19.30 (2012) (the statement of the case will be forwarded to the claimant and a separate copy to the representative) have not been met, the claim must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Send a copy of the June 2010 decision denying the claim and the November 2010 statement of the case to the Veteran's attorney and provide an opportunity for the attorney to respond.  

2.  Then, take any additional development action that is deemed warranted and, if warranted, pursuant to 38 C.F.R. § 19.31 (2012), issue a supplemental statement of the case to the Veteran and his attorney, and provide an appropriate period of time for a response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


